      Case 3:18-cv-00382-DPJ-LRA Document 132 Filed 12/20/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION


CAMERON POLK, et al                                                               PLAINTIFFS


v.                                                  CIVIL ACTION NO.3:18cv382-DPJ-FKB



MAJOR CLAY BANE, et al                                                          DEFENDANTS



                         UNOPPOSED MOTION TO WITHDRAW


        COMES NOW undersigned Counsel for James Smith and makes this Unopposed

 Motion to Withdraw as Counsel for James Smith and would show unto the Court the

 following, to wit:

       1. Undersigned Counsel has tried to contact Plaintiff James Smith several times with

           no response. Other Plaintiffs have contacted Plaintiff James Smith several times, but

           Plaintiff James Smith has failed to contact or communicate with undersigned

           counsel.

       2. Due to the apparent irresolvable conflict, undersigned counsel is unable to zealously

           represent Plaintiff James Smith against the Defendants.

       3. Undersigned Counsel will remain counsel for all other Plaintiffs.

       WHEREFORE, PREMISES CONSIDERED, for the reasons set out herein,

undersigned counsel seeks leave of the Court to withdraw as counsel for James Smith and asks

that an order be entered noting their withdrawal as counsel for James Smith and removing him

from the Court’s matrix in this action and allowing James Smith 30 days to retain new counsel.
      Case 3:18-cv-00382-DPJ-LRA Document 132 Filed 12/20/19 Page 2 of 2




       Respectfully submitted this the 20th day of December, 2019.


                                                             JAMES SMITH
                                                             Plaintiff

                                                             ___/s/ Daniel Waide___________
                                                             DANIEL M. WAIDE
                                                             MS BAR NO. 103543

Daniel M Waide, MS Bar #103543
Johnson, Ratliff & Waide, PLLC
1300 Hardy Street
Hattiesburg, MS 39401
T: (601) 582-4553
dwaide@jhrlaw.net


                                CERTIFICATE OF SERVICE

       I, Daniel M. Waide, do hereby certify that I electronically filed the foregoing with the
Clerk of court using the CM/ECF system, which will send notification of such filing to all
counsel of record. I have delivered by other means a copy to:

       James Smith (last known address)
       P. O. Box 829
       Richton, MS 39476

       THIS the 20th day of December, 2019.

                                                     _/s/Daniel M. Waide________
                                                     DANIEL M WAIDE

Daniel M. Waide, (MSB#103543)
Johnson, Ratliff & Waide, PLLC
1300 Hardy St.
PO Box 17738
Hattiesburg, MS 39404
601-582-4553 (Office)
601-582-4556 (Fax)
dwaide@jhrlaw.net
